831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles KLYPCHAK, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
Nos. 86-4017, 87-3055.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.  R.  App.  P. 34(a).


2
Petitioner is incarcerated in Ohio pursuant to a 1981 murder conviction.  He filed a petition for habeas corpus relief under 28 U.S.C. Sec. 2254 attacking the constitutionality of this conviction.  The district court denied relief, finding petitioner's claims of ineffective trial counsel and insufficient evidence to be without merit.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the district court's memorandum of opinion filed September 18, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.